DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2021 has been entered.  Claims 2 and 10 were cancelled.  Claims 1, 11, 23 and 25 were amended.

Claims 1, 3-9, 11-14, 16, 17 and 19-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katayama et al. (hereinafter “Katayama”) (WO 2009/044741A1, already of record; see 2011/0052987A1, already of record, for English translation) in view of Kajita et al. (hereinafter “Kajita”) (U.S. Pub. No. 2009/0011337A1).
Regarding claims 1, 3, 7, 11, 14, 16 and 23-25, Katayama teaches a nonaqueous electrolyte battery comprising a negative electrode 1 and a positive 
The heat-resistant layers are preferably porous layers including heat-resistant fine particles and a binder as components (inorganic particles being separately dispersed) (see paragraph 34).  The heat-resistant fine particles are preferably inorganic fine particles (inorganic particles) (see paragraph 35).  The heat-resistant fine particles contain particles with a particle size of 0.2 µm or less in a proportion of 10 vol % or less (D10) and particles with a particle size of 2 µm or more in a proportion of 10 vol % or less (D90), and also have a narrow particle size distribution and a uniform particle size (see paragraph 38).  
Given a D10 particle size of 0.2 µm and a D90 particle size of 2 µm, it is understood by one of ordinary skill in the art that the D20 particle size of the heat-resistant fine particles must fall between 0.2 µm and 2 µm, which overlaps the claimed ranges of 0.13 μm to 0.80 μm and 0.13 μm to 0.21 μm.  
The average pore diameter of the shutdown layer is preferably 0.01 to 1 µm, which overlaps the claimed range of 0.03 μm to 0.10 μm (see paragraph 62).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05). 

Although Katayama does not explicitly teach that a difference between air permeability of the separator and air permeability of the first resin layer is equal or less than 60 sec/100 ml, it is understood by one of ordinary skill that any air permeability value of the separator of Katayama that is 60 sec/100 ml or less must necessarily exhibit the claimed difference between air permeability of the separator and air permeability of the first resin layer that is equal to or less than 60 sec/100 ml.  Layering the heat-resistant layers of Katayama onto the shutdown layer can only increase the total air permeability value of the separator relative to the air permeability of the shutdown layer alone.  Thus, insofar as it is understood that the shutdown layer cannot have an air permeability of 0 sec/100 ml – it must take some amount of time for 100 ml of air to pass through the shutdown layer – then an air permeability value of the entire separator that is 60 sec/100 ml or less must necessarily exhibit the claimed air permeability difference.  
Katayama teaches that it is desirable that the separator have an air permeability of 30 to 300 sec, which is indicated by the Gurley value. The Gurley value is obtained by a method according to JIS P 8117 and expressed as the length of time (seconds) it takes for 100 ml air to pass through a membrane at a pressure of 0.879 g/mm2 (see paragraph 67).  Thus, any separator of Katayama which has an air permeability of 30 sec to 60 sec, a range which constitutes approximately 11% of the total range of air permeability values disclosed by Katayama, must satisfy the limitations of claims 1 and 
Katayama is silent as to a fibrillated mesh structure acquired by mutual continuous connection with the inorganic particles being separately dispersed.
Kajita teaches a separator 204 having a multilayer structure comprising a first resin layer 204a and second resin layers 204b formed on both sides of the first resin layer 204a (see paragraphs 147 and 161; FIG. 11).  The second resin layers 204b contain the resin with a structure in which a framework of 1 μm or less in diameter (fibrils having an average diameter of equal to or less than 1 μm) is joined in the form of a three-dimensional mesh (fibrillated mesh structure acquired my mutual continuous connection) (see paragraph 147).  A heat resistant resin which is excellent in heat resistance can be used for the second resin layer 204b (see paragraph 156).  When a mixture of a heat resistant resin with a fluorine resin is used as a resin to be used for the second resin layer 204b, a heat-resistant layer having an excellent flexibility and adhesion can be formed (see paragraph 158).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the heat-resistant layers of Katayama, including heat-resistant fine particles and a binder, in the form of a structure in which a framework of 1 μm or less in diameter is joined in the form of a three-dimensional mesh, as taught by Kajita, because Kajita teaches that the three-dimensional mess is excellent in impregnation property of the electrolytic solution. Further, the structure can have a large void ratio and thus it is excellent in ionic permeability (see paragraph 149).
Regarding claims 4 and 5, Katayama teaches that the content of the heat-resistant fine particles in the heat-resistant layer is preferably 80 vol % or more of the total volume of components in the heat-resistant layer (see paragraph 50).
Regarding claim 6, Katayama teaches that examples of the inorganic fine particles include fine particles of inorganic oxides such as alumina, titania and silica (see paragraph 35).
Regarding claims 8 and 9, Katayama teaches that the thickness of the shutdown layer is preferably 5 to 30 µm (see paragraph 61).  Given a maximum thickness of the shutdown layer of 30 µm, the D90 particle size of the heat-resistant fine particles could be as high as 10 µm and still be equal to or less than 1/3 of the thickness of the first layer.
Regarding claim 12, Katayama teaches that the material of the shutdown layer may be an ethylene-propylene copolymer (see paragraph 53).
Regarding claims 13 and 26, Katayama teaches that the binder of the heat resistant layer may comprise polyvinyl alcohol, styrene-butadiene rubber, or an ethylene-acrylic acid copolymer (see paragraph 46).
Regarding claim 17, Katayama does not explicitly teach the area density per a unit area of the second resin layer is equal to or greater than 0.2 mg/cm2 and equal to or less than 1.8 mg/cm-2.  However, the separator of Katayama appears to have a composition that is substantially identical to that of the claimed separator.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01).
Regarding claim 19, Katayama does not explicitly teach the air-permeability rising rate of air permeability at a time when pressure is applied to the separator for two minutes at 60°C under 50 kgf/cm2 with respect to the air permeability before the pressure load is applied to the separator.  However, the separator of Katayama appears to have a composition that is substantially identical to that of the claimed separator.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01).
Regarding claim 20, Katayama teaches that the negative electrode 1 and a positive electrode 2 wound via a separator 3 in a spiral fashion to form a wound electrode body 6 (see paragraph 82).  Figure 1B of Katayama clearly illustrates that the outer end of the separator 3 is exposed on the periphery of the wound electrode body 6.
Regarding claim 21, Katayama does not explicitly teach an open-circuit voltage in a fully charged state in the range of 4.2 V to 4.6 V.  However, the battery of Katayama In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01).
Regarding claim 22, Katayama teaches that nonaqueous electrolyte secondary batteries may be used as power sources for portable equipment such as portable telephones and notebook personal computers (see paragraph 2).

Response to Arguments
Applicant's arguments filed June 30, 2021 have been fully considered but they are not persuasive.
Applicant’s principal arguments are as follows:	A)	The primary Katayama reference at least fails to teach or suggest the amended features.


In response to Applicant’s argument, please consider the following comments:
A)	As stated in the rejection above, Katayama teaches that the heat-resistant fine particles contain particles with a particle size of 0.2 µm or less in a proportion of 10 vol % or less (D10) and particles with a particle size of 2 µm or more in a proportion of 10 vol % or less (D90), and also have a narrow particle size distribution and a uniform particle size (see paragraph 38).  
Given a D10 particle size of 0.2 µm and a D90 particle size of 2 µm, it is understood by one of ordinary skill in the art that the D20 particle size of the heat-resistant fine particles must fall between 0.2 µm and 2 µm, which overlaps the claimed ranges of 0.13 μm to 0.80 μm and 0.13 μm to 0.21 μm.  
The average pore diameter of the shutdown layer is preferably 0.01 to 1 µm, which overlaps the claimed range of 0.03 μm to 0.10 μm (see paragraph 62).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05). 
	Thus, when the average pore diameter of the shutdown is layer is at least between 0.03 and 0.1 µm, an average particle diameter D20 of the heat-resistant fine particles is larger than the average pore diameter of the shutdown layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727